OPINION ON REHEARING
KIRSCH, Judge.
The Appeliees have petitioned for rehearing as to Part II of our Opinion in this case, O'Bannon v. Schindler, 796 N.E.2d 335 (Ind.Ct.App.2003), in which we held that the provision of the trial court's restraining order which prohibited the State from "[rJeducing or removing existing *190staffing levels at [MSDC], unless the conduct of the employee violates applicable statutes, regulations, or rules of the facility" violated the separation of powers clause in the Indiana Constitution and was in conflict with our holding in Logansport State Hospital v. W.S., 655 N.E.2d 588 (Ind.Ct.App.1995). We grant the Appel-leeg' petition insofar as is stated in this opinion to clarify our prior holding.
In Logansport State Hospital, we held that the trial court's order to increase staffing contravened Article III, § 1 of the Indiana Constitution which provides for separation of the powers of Indiana government into the legislative, executive and judicial departments because the order essentially appropriated state funds and decided how they should be spent, which decisions are the right and responsibility of the Indiana General Assembly alone, and that it is the General Assembly's express duty to provide for the staffing and maintenance of such facilities Logans-port, 655 N.E.2d at 589. In our Opinion here, we determined that the trial court's restraining order which directed the maintenance of current staffing levels contravened this directive.
In their petition for rehearing, the Ap-pellees contend that the trial court order merely directed the State to maintain staffing ratios which are mandated by certain federal and state regulations and, therefore, Logansport State Hospital does not apply. If that were the effect of the trial court order, we would agree. The trial court order, however, does more than direct the maintenance of staffing ratios which are required by applicable regulations. It mandates staffing levels in absolute terms and without regard to regulatory requirements. It does not provide for the State to reduce staffing in relation to a reduction in patient population as permitted by the regulations. For these reasons, the trial court's restraining order in its present form contravenes our holding in Logansport State Hospital. Neither this opinion, nor our Opinion in this case should be construed to prevent the trial court from issuing an order that the State shall maintain staffing ratios in accordance with applicable governmental regulations.
NAJAM, J., concurs.
HOFFMAN, Sr.J., dissents with separate opinion.